 Case 1:19-mc-02303-LDH Document 14 Filed 11/11/20 Page 1 of 1 PageID #: 92




                                      November 11, 2020
Via ECF
The Honorable LaShann DeArcy Hall
United States District Court for the Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201
       Re:     In re Brendan Sullivan (Ira Kleiman et al. v. Craig Wright),
               Case No. 1:19-mc-02303-LDH
               JOINT RESPONSE TO COURT’S ORDER REGARDING MOOTNESS
Dear Judge DeArcy Hall:

       On November 5, 2020, the Court asked the parties to file a joint letter apprising the Court
as to whether the motion to quash is moot. The parties agree that Brendan Sullivan’s previously
filed motion to quash is now moot.

Respectfully submitted,
 HOLLAND & KNIGHT LLP                             ROCHE CYRULNIK FREEDMAN, LLP

 /s/ Christine N. Walz                            /s/ Joseph M. Delich
 Christine N. Walz                                Joseph M. Delich
 31 West 52nd Street                              Velvel Freedman
 New York, NY 10019                               99 Park Avenue 19th Floor
 212-513-3200                                     New York, New York 10016
 christine.walz@hklaw.com                         jdelich@rcfllp.com
                                                  vel@rcfllp.com
 Counsel for Brendan J. Sullivan
                                                  Counsel for Plaintiffs


cc:    Zaharah R. Markoe
       Counsel for Defendant
